DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11423154. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made.
Instant Application 
Patent NO. US 11423154
9. A method, comprising: determining, in response to a computing apparatus having a plurality of components booting up using a device as one of the plurality of components, a plurality of identifiers of the plurality of components respectively; generating, by the device based at least in part on the plurality of identifiers, a first pair of asymmetric cryptographic keys and a second pair of asymmetric cryptographic keys, the first pair having a first private key and a first public key, and the second pair having a second private key and a second public key; increment a value stored in a counter of the device; generate, by the device, a certificate based on the value stored in the counter, the second public key, and the first private key; and providing, from the device, the certificate to a remote server over a computer network during authentication of the computing apparatus.
1. A method, comprising: receiving a request to load first instructions from a memory device to boot up a computing apparatus connected as an endpoint in a computer network; and in response to the request, determining a cryptographic measure of the first instructions; generating a device identifier of the memory device based at least in part on the cryptographic measure; and executing the first instructions to boot up the computing apparatus, including: determining identification data of at least one component that is part of the computing apparatus but is not part of the memory device; generating, based on the identification data and the device identifier, a first pair of asymmetric cryptographic keys and a second pair of asymmetric cryptographic keys, the first pair having a first private key and a first public key, and the second pair having a second private key and a second public key; retrieving a counter value from a monotonic counter; generating a certificate based on the counter value, the second public key, and the first private key; and communicating the certificate over the computer network to a remote server for authentication.


As demonstrated, the independent claim 1 of Patent NO. 11423154 disclose all the features of the independent claim 9 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-9 of 11423154 to modify the claims to achieve the features of claims 9-16 of the instant application.
	This is an obviousness-type double patenting rejection.
Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186